UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                        _______________________

                              No. 98-50464
                        _______________________


TRAVIS COUNTY, TEXAS,

              Plaintiff-Counter Defendant-Appellee-Cross-Appellant,

                                versus

RYLANDER INVESTMENT COMPANY, INC.,

              Defendant-Counter Plaintiff-Appellant-Cross-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                           (A-94-CV-561)
_________________________________________________________________

                             June 10, 1999

Before JONES, DUHÉ, and BARKSDALE, Circuit Judges.*

PER CURIAM:

          The court has carefully considered the briefs, oral

arguments of the parties and pertinent portions of the record

concerning this appeal.    We reach the following conclusions.

          First, Travis County did not clearly breach the agreement

with Rylander Investment Co. (Rylander) by rejecting the Fuccello

Lease.   The County had broad authority to approve leases for the

Farmers Market and acted within its discretion.


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
           Second, the district court did not clearly err in its

award of damages to Rylander. The court made difficult assessments

based on substantial conflicting evidence as to the profitability

of the Farmers Market leases, the impact of the County’s failure to

approve leases from 1993-96, overall market conditions and the

effect of competition on the market.               There is no demonstration

that the magistrate judge applied an incorrect legal measure of

damages, nor has Rylander shown that the court clearly erred in

assessing the amount of damages.             While this court might have

awarded a different amount, it is not our role to assess damages de

novo.

           Similarly as to attorneys fees, the lower court correctly

found that Rylander prevailed principally on the RELA issue, and

there remained ample room for judgment on the allocation of fees

between   that    issue   and   others.      The    RELA    issue    was   not   so

inseparable      from   Rylander’s   other    issues       as   to   preclude    an

allocation of fees. Given Rylander’s imperfect cooperation in this

endeavor, the court’s conclusion was not an abuse of discretion.

           Finally, the magistrate judge did err in failing to award

prejudgment interest from the date of accrual of the claim and

costs to Rylander, making remand necessary on these issues alone.

It is assumed that the judgment did include post-judgment interest.

           The County’s issues on cross-appeal are meritless.




                                      2
           The    judgment    of   the       magistrate   judge     is   therefore

affirmed   in    part   but   vacated        and   remanded   for   an   award   of

prejudgment interest and costs to Rylander.

           AFFIRMED in Part; VACATED/REMANDED in Part.




                                         3